Title: To Thomas Jefferson from James Oldham, 3 January 1822
From: Oldham, James
To: Jefferson, Thomas


Sir,
University
January 3. 1822
Since the 2 of November last I have repetedly solicited a settlement of my worke with the Proctor, of this fact, their is evidence on yesterday, Pronounced the subject again when he positively refused to do any thing with it—and declared that I should not receive one cent of pay until it suted him to give it—I am advised to make an appeale to Mr Jefferson and to give a statement of the condition of my worke which will be seen in the following memorandum—Pavilion 1—finished inside, except the handrail which is ready and will be finished in one day when I receive the Locks and Hinges to complete the doors—The 4 dormitories ajoining finished and have been occupied during the Summer—the Clases doors are unhung—Hotel A east finished complete one week before the meeting of the bord of visitors. Locks & hinges wanting and have been repeatedly asked for—The 9 Dormitories, the floors are all finished and the inside worke nearely all prepared—all the sashes for these ware made in June last and those for the Hotel made in the month of May, not one of them Glaized—Hotel A, West, all the sashes glaized and fited completed, the cornice all prepared and the archebraces for the windows and dores insid nearly done and the shingling bords suffitient to compleet the roofs of 2 Dormitories & Piaza of Hotel prepared + the scantling  for the rasing floore and roof of this house is not yet received; but has been prepared for with all the force I possed I am redy to pledge myself that the finished work will exceed the Sum of six thousand dollars by the Proctors own measurement—admit the lowed sum of—$6000–00ad to this  sum an amount due to me}221–37since the years 19 & 20. for Lumber waggonagehorse hire, Kiln drying Plank and Cashadvanced the sum of$6221–37Total Sum received2309–94$3911–43From 2 ½ to 3 days would be sufficient time to measure and estimate all my work that is finished & unfinished the working draughts being redy at hand—as it would require some time for the Arbitration to made I per posed theare appointment first to be done, then to prepare the estimate of worke—and lay that which may be in dispute before them—that you Sir will direct the cause to be pursued in this business and in the mean time permit me to have a little money as I am in grate neede sincearely hoped forJ. OldhamEndorsed—A Copy of a letter sent to Mr Jefferson respecting a setlment—January 3rd 1822—